Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00135-CV

            IN RE GUARDIANSHIP OF CHARLES INNESS THRASH, AN ADULT

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

Delivered and Filed: March 27, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 12, 2019, relators filed a petition for writ of mandamus and a motion for

temporary restraining order. After considering the petition, this court concludes relators are not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.

R. APP. P. 52.8(a). The motion for temporary restraining order is DENIED AS MOOT.

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2017PC2912, styled In re: The Guardianship of Charles Inness Thrash, an
Adult, pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Oscar J. Kazen presiding.